DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
WO 2007045996 is accepted as being an English translation of JP 2009515148.

Claim Interpretation
Claim 17 is drawn to a method of analyzing the RNA transcript expression of genes in a human renal cancer patient. The step requires a single step which is to measure a level of an RNA transcript of a panel of genes consisting of: 1) a set of genes consisting of one or more genes selected from the recited set of angiogenesis genes; 2) a set of genes consisting of one or more genes selected from the recited set of immune response genes; 3) a set of genes consisting of one or more genes selected from the recited set of cell cycle genes; 4) EIF4BP1 and 5) a set consisting of one or more reference genes.
The claim is interpreted as broadly requiring detecting a combination of at least 5 genes, selected from the 5 groups recited in the claims. The breadth for the combination of genes is limited to a panel of 5 genes to the combination of all the genes recited in 5 groups.
The claimed methods exclude the measuring of RNA transcripts for genes not listed in recited groups. For example, the use of commercially available microarrays that measure the RNA transcripts of thousands of genes is outside the scope of the presently claimed methods. The interpretation is based on the fact the claim recites the panel of genes is “consisting of” of a combination of genes from the recited groups. The combination of genes is made of set of genes “consisting of” one or more genes selected from the recited groups. In conclusion, the set of genes within the panel of genes are similarly closed to only the members recited in the groups.
The genes are listed in the present method claims as being parts of sets within an overarching panel. Any method that analyzes a combination of genes that meets the criteria of the claims is encompassed by the claims, even if the method groups the genes within different subsets, sets, panels, etc. For example, if a method analyzes the mRNA expression for a combination of 11 genes that meets the criteria of the panel in the sample type required by the claimed method, then the method is encompassed by the claim. For example, a method analyzing the mRNA transcripts in a renal tumor sample for combination of genes made from a subset of genes consisting of ADD1 and CCL5 and a subset of genes consisting of BUB1 and EIF4BP1 along with a reference gene is encompassed by claim 17. The method is encompassed by the claim because ADD1 is included in the claimed set of angiogenesis genes, CCL5 is included in the claimed set of immune response genes, BUB1 is included in the claimed set of cell cycle genes, EIF4BP1 and a reference gene.

Claim 18 limits the renal cancer to “renal cell carcinoma”. Thus, the “human renal cancer patient” has renal cell carcinoma, the “renal tumor sample” is of a renal cell carcinoma, and “cancerous renal tissue” is renal cell carcinoma.

Claim 19 limits the renal cancer to “clear cell renal cell carcinoma”. Thus, the “human renal cancer patient” has clear cell renal cell carcinoma and the “renal tumor sample” is of a clear cell renal cell carcinoma. 

Claim 20 limits the measuring to RT-PCR, which is reverse transcription polymerase chain reaction in view of the instant specification (para. 64). The claim broadly encompasses both real-time PCR assays in which the amount of amplification is observed in real-time and used to measure the amount of RNA originally found in a sample and microarray readouts in which the product of a RT-PCR reaction is analyzed using a microarray.

Claim 21 limits the “renal tumor sample” to a paraffin-embedded and fixed sample of a renal tumor. The claim does not require a step of “obtaining” the paraffin-embedded and fixed sample.

Claim 22 further limits the member genes of the panel. The recited genes are members of the groups set forth in the claim 17 and requires a combination of 8 genes, with two selected from each of the angiogenesis gene set, immune response gene set and cell cycle gene set.

Claim 23 further limits the genus of the at least one reference is selected from the recited list.

Claim 24 is drawn to a method of analyzing the RNA transcript expression of genes in a human renal cancer patient. The step requires a single step which is to measure a level of an RNA transcript of a panel of genes consisting of: 1) a set of genes consisting of one or more genes selected from the recited set of angiogenesis genes; 2) a set of genes consisting of one or more genes selected from the recited set of immune response genes; 3) a set of genes consisting of one or more genes selected from the recited set of cell cycle genes; 4) a set of genes consisting of one or more genes selected from the recited set of transport genes; 5) a set of genes consisting of one or more genes selected from the recited set of cell adhesion/extracellular matrix genes; 6) EIF4BP1 and 7) a set consisting of one or more reference genes.
The claim is interpreted as broadly requiring detecting a combination of at least 7 genes, selected from the 7 groups recited in the claims. The breadth for the combination of genes is limited to a panel of 7 genes to the combination of all the genes recited in the 7 groups.
The claimed methods exclude the measuring of RNA transcripts for genes not listed in recited groups. For example, the use of commercially available microarrays that measure the RNA transcripts of thousands of genes is outside the scope of the presently claimed methods. The interpretation is based on the fact the claim recites the panel of genes is “consisting of” of a combination of genes from the recited groups. The combination of genes is made of set of genes “consisting of” one or more genes selected from the recited groups. In conclusion, the set of genes within the panel of genes are similarly closed to only the members recited in the groups.
The genes are listed in the present method claims as being parts of sets within an overarching panel. Any method that analyzes a combination of genes that meets the criteria of the claims is encompassed by the claims, even if the method groups the genes within different subsets, sets, panels, etc.

Claim 25 limits the renal cancer to “renal cell carcinoma”. Thus, the “human renal cancer patient” has renal cell carcinoma, the “renal tumor sample” is of a renal cell carcinoma, and “cancerous renal tissue” is renal cell carcinoma.

Claim 26 limits the renal cancer to “clear cell renal cell carcinoma”. Thus, the “human renal cancer patient” has clear cell renal cell carcinoma and the “renal tumor sample” is of a clear cell renal cell carcinoma.

Claim 27 limits the measuring to RT-PCR, which is reverse transcription polymerase chain reaction in view of the instant specification (para. 64). The claim broadly encompasses both real-time PCR assays in which the amount of amplification is observed in real-time and used to measure the amount of RNA originally found in a sample and microarray readouts in which the products of a RT-PCR reaction analyzed using a microarray.

Claim 28 limits the “renal tumor sample” to a biopsy sample. The claim does not require a step of “obtaining” the biopsy sample.

Claim 29 limits the “renal tumor sample” to a paraffin-embedded and fixed sample of a renal tumor. The claim does not require a step of “obtaining” the paraffin-embedded and fixed sample.

Claim 30 further limits the genus of the at least one reference is selected from the recited list.

Claim 31 is drawn to a method of analyzing the RNA transcript expression of genes in a human renal cancer patient. The step requires a single step which is to measure a level of an RNA transcript of a panel of genes consisting of: 1) at least 5 genes from the recited list; and 2) a set of genes consisting of one or more reference genes.
Methods that include the measuring of RNA transcripts for genes not listed in recited genes is outside the scope of the present claims. For example, the use of commercially available microarrays that measure the RNA transcripts of thousands of genes is outside the scope of the presently claimed methods.
The genes are listed in the present method claims as being parts of sets within an overarching panel. Any method that analyzes a combination of genes that meets the criteria of the claims is encompassed by the claims, even if the method groups the genes within different subsets, sets, panels, etc.

Claim 32 limits the renal cancer to “renal cell carcinoma”. Thus, the “human renal cancer patient” has renal cell carcinoma, the “renal tumor sample” is of a renal cell carcinoma, and “cancerous renal tissue” is renal cell carcinoma.

Claim 33 limits the renal cancer to “clear cell renal cell carcinoma”. Thus, the “human renal cancer patient” has clear cell renal cell carcinoma and the “renal tumor sample” is of a clear cell renal cell carcinoma.

Claim 34 limits the measuring to RT-PCR, which is reverse transcription polymerase chain reaction in view of the instant specification (para. 64). The claim broadly encompasses both real-time PCR assays in which the amount of amplification is observed in real-time and used to measure the amount of RNA originally found in a sample and microarray readouts in which the products of a RT-PCR reaction analyzed using a microarray.

Claim 35 limits the “renal tumor sample” to a paraffin-embedded and fixed sample of a renal tumor. The claim does not require a step of “obtaining” the paraffin-embedded and fixed sample.

Claim 36 further limits the genus of the at least one reference is selected from the recited list.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 26 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19, 26 and 33, the claims recite “the RCC”. The recitation lacks proper antecedent basis. Amending the claims to depend from claims 18, 25 and 32, respectively, may aid in overcoming these rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,892,038 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are encompassed by the broad scope of the ‘038 claims. The embodiments of the ‘038 claims are obvious variants of one another and thus, the embodiments of the present claims are obvious variants of the ‘038 claims.
The independent claims of the ‘038 patent requires at least one of AAMP, RPS23, SDHA, UBB and RPLP1, which are reference genes encompassed by present claims 17, 23, 24, 30, 31 and 36.
Present claims 18-22, 25-29 and 32-35 are substantially the same as claims 2-6, 9-13 and 17-21 of the ‘038 patent.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634